Citation Nr: 0739863	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO. 00-20 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of residuals of non-lymphoepithelioma of the right 
neck with dysphagia, currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION


The veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. In that decision, the RO reduced the appellant's 
disability rating for a tumor condition of the neck and nasal 
area from 100 percent to 30 percent, effective June 1, 2000.

The veteran appeared before the undersigned Veterans Law 
Judge in August 2005 and testified regarding his 
symptomatology. A transcript is of record.

In November 2005, the Board remanded this matter for further 
evidentiary development, specifically, the need for a 
comprehensive medical examination, which was completed in 
December 2005.

On February 2, 2006, the Board ruled favorably on the motion 
to advance this case on the docket based on a finding of good 
cause, namely the health of the veteran. 38 C.F.R. § 20.900.

In an August 2007 rating decision, the RO increased the 
veteran's disability evaluation for residuals of non-
lymphoepithelioma of the right neck with dysphagia from 30 
percent disabling to 50 percent disabling, effective June 1, 
2000.


FINDINGS OF FACT

1. The veteran's non-lymphoepithelioma of the right neck, 
exclusive of residuals due to this disorder (which are rated 
separately), is currently in remission.

2. The veteran's stricture of the esophagus is not manifested 
by a severity permitting passage of liquids only, with marked 
impairment of his general health.

CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for residuals of non- lymphoepithelioma of the right neck 
with dysphagia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.1-4.7, 4.21, 4.27, 
4.117, Diagnostic Code 7715-7203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, this decision affirms the RO's denial of the 
issue pertaining to residuals of non-lymphoepithelioma of the 
right neck with dysphagia, and the veteran is therefore not 
prejudiced in regards to lack of Dingess notice. Proceeding 
with this matter in its procedural posture would not 
therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The veteran's service-connected non-lymphoepithelioma of the 
right neck was originally rated as 100 percent disabling 
under Diagnostic Code 7715, 38 C.F.R. § 4.117. This 100% 
rating was in effect from November 1996 to June 2000. The 
veteran is currently evaluated as 50 percent disabled 
effective June 2000.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

Non-lymphoepithelioma of the right neck while active or in a 
treatment phase warrants assignment of a 100 percent 
evaluation. The 100 percent evaluation shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures. Six months 
after discontinuance of such treatment, the appropriate 
evaluation shall be determined by mandatory VA examination. 
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e). If there has been no local recurrence or 
metastasis, the evaluation is to be assigned based on chronic 
residuals. 38 C.F.R. § 4.117, Diagnostic Code 7715 (2007).

Effective June 2000, the residuals of the veteran's non-
lymphoepithelioma of the right neck came to be rated as 50 
percent disabling under Diagnostic Code 7715-7203, residuals 
of non-lymphoepithelioma of the right neck with dysphagia. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned. 
38 C.F.R. § 4.27.

Gastrointestinal disability criteria were revised effective 
July 2, 2001. 66 Fed. Reg. 29,486-489 (May 31, 2001). Old 
Diagnostic Codes 7203, 7204, and 7205 are the same as those 
currently in effect.  Under Diagnostic Code 7203, a 30 
percent evaluation is assigned for moderate stricture of the 
esophagus. A 50 percent evaluation is assigned for severe 
stricture of the esophagus permitting liquids only. A maximum 
80 percent evaluation is assigned for stricture of the 
esophagus permitting passage of liquids only, with marked 
impairment of general health. 38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2007).

The RO characterized the issue on appeal as restoration of a 
100 percent rating for non-lymphoepithelioma of the right 
neck. However, after decreasing the 100 percent rating to 50 
percent, the RO subsequently phrased the issue on appeal as 
entitlement to an increased evaluation for residuals of non-
lymphoepithelioma of the right neck. This is the most 
appropriate characterization of the issue. The provisions of 
38 C.F.R. § 4.117, Diagnostic Code 7715, contains a temporal 
element for continuance of a 100 percent rating for non-
lymphoepithelioma of the right neck. Therefore, the RO's 
action was not a "rating reduction" as that term is commonly 
understood. See Rossiello v. Principi, 3 Vet. App. 430 
(1992), (where the Court found that a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating).

The Court in Rossiello distinguished the case of Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992), where the rating for a 
psychiatric condition was reduced from 100 percent to 10 
percent. The Court pointed out that the diagnostic code in 
Dofflemyer did not contain a temporal element and the 
disability rating had been improperly reduced because VA had 
not followed its specific regulations pertaining to rating 
reductions in such a situation.

In the present case, however, Diagnostic Code 7715 for non-
lymphoepithelioma of the right neck contains a temporal 
element that has been met. Consequently, the correct issue on 
appeal is entitlement to increased rating for residuals of 
non-lymphoepithelioma of the right neck. In essence, the 
rating reduction in this case was procedural in nature and by 
operation of law. The provisions of 38 C.F.R. §§ 3.343 and 
3.344 (2007), referable to rating reductions and terminations 
of 100 percent ratings, are not applicable in this case. The 
Board only has to determine if the procedural requirements of 
38 C.F.R. § 3.105(e) were met and if the reduction was by 
operation of law.

The RO satisfied the due process notification requirements 
under 38 C.F.R. 
§ 3.105(e). Specifically, after the proposed reduction in 
April 1999, the veteran was given 60 days to present 
additional evidence and was notified at his address of 
record. Subsequently, the final rating action was issued in 
March 2000 and the 100% rating was reduced. The effective 
date of the reduction, June 1, 2000, after expiration of the 
60-day period from the date of notice of the final rating 
action as set for in the applicable VA regulation. See 38 
C.F.R. § 3.105(e).

With regard to a higher 100 percent rating, the medical 
evidence of record clearly reveals that the veteran's non-
lymphoepithelioma of the right neck with dysphagia has been 
in remission since 1997. The veteran's cancer was first 
diagnosed in 1996. He underwent surgery, and received 
radiation therapy until February 1997. Since that time, all 
VA treatment records and examinations indicate that his 
condition has remained in complete remission with no 
recurrence or metastasis of the cancer. See VA treatment 
records dated 1998 to 2006. The RO provided the veteran with 
a mandatory VA examination in October 1998, over six months 
after discontinuance of treatment for his non-
lymphoepithelioma of the right neck with dysphagia per the 
provisions of Diagnostic Code 7715. Given the improvement in 
his condition, the veteran's disability no longer meets the 
criteria for a 100 percent rating under Diagnostic Code 7715, 
38 C.F.R. § 4.117.

Turning to the residuals of his non-lymphoepithelioma of the 
right neck, the December 2005 VA examiner diagnosed the 
veteran with dysphagia. Symptoms included aspiration which 
was observed in the beginning of a barium study of solids. 
Liquids were reported as not a problem. The veteran also had 
reflux and mild regurgitation occasionally. There were no 
symptoms of vomiting or nausea.

The veteran's dysphagia is currently rated under Diagnostic 
Code 7203. The veteran's disability is currently assigned a 
50 percent evaluation for severe stricture of the esophagus 
permitting liquids only, due to his aspiration. A maximum 80 
percent evaluation is not warranted in this case as there is 
no stricture of the esophagus that permits passage of liquids 
only, with marked impairment of general health. 38 C.F.R. § 
4.114, Diagnostic Code 7203 (2007).

Additionally, the veteran complained of a loss of taste and a 
diminished sense of smell since undergoing radiation therapy. 
To address these residuals of non-lymphoepithelioma of the 
right neck with dysphagia, in a March 2002 rating decision, 
the RO assigned a 10 percent disability evaluation under 
Diagnostic Code 8299-8209, effective June 21, 1999. Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994)(Holding that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in assigning 
an appropriate rating, the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. 4.14 must be 
considered. That is, the evaluation of the same disability 
under various diagnoses is to be avoided); 38 C.F.R. 4.14; 
see Fanning v. Brown, 4 Vet. App. 225 (1993). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for the veteran's residuals of his non-
lymphoepithelioma of the right neck with dysphagia. 38 C.F.R. 
§ 4.3.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
residuals of non-lymphoepithelioma of the right neck with 
dysphagia is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


